DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 81-109 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of Medler (US 8636811) discloses forming a drug eluting rolled stent which is formed by providing a rectangular metal foil sheet, forming a polymer drug coating onto the foil sheet, maintaining the coating in an adhesive state, rolling the coated sheet and solidifying the coating and forming at least one opening in the tube (see Fig. 6 and Fig. 7F). Medler fails to teach forming a dry active ingredient area prior to wrapping/rolling the foil. Medler requires the drug coating to be in an adhesive state (not fully dry) in order to keep the drug coating in place as well as the wrapped foil. 

    PNG
    media_image1.png
    268
    244
    media_image1.png
    Greyscale

Tam (US 6261320), McDonald et al. (US 5278150) discloses forming a stent from a rolled film but fails to teach or suggest the film has a patterned active ingredient storage area or  rolling more than two films to arrive at the claimed methods. 
Brown (US 2008/0071346) discloses forming a multilayered stent where two sheets of material are rolled to form the stent, however, the rolling does not result in forming a roll having multiple film thicknesses wrapped around the roll axis as claimed. 
The prior art fails to teach or suggest forming an implantable device using a bioresorbable film, coating the film to have a patterned drug layer, drying the drug layer and wrapping the coated film to form a roll where multiple film thicknesses are formed around the roll axis or arranging two films one having a drug the other drug free and wrapping the coated film to form a roll where multiple film thicknesses are formed around the roll axis or arranging two films and wrapping the around to form the roll where multiple film thicknesses are formed around the roll axis as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cachet I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715